     Case 3:19-cv-00831-WQH-BLM Document 13-1 Filed 12/23/19 PageID.902 Page 1 of 5



       Justin Prato Esq, SBN 246968
1     PRATO & REICHMAN, APC
      8555 Aero Drive, Suite 303
2     San Diego, CA 92108
      Telephone: 619-886-0252
3     Facsimile: 619-241-8309
4     Attorney for Plaintiff
5

6

7                              UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
       KENNETH J. MOSER,                                       Case No.: 19-cv-831-MMA-BLM
10

11
                                                               DECLARATION OF KENNETH
               Plaintiff.                                      MOSER IN SUPPORT OF
12                                                             PLAINTIFF’S OPPOSITION
        v.                                                     TO MOTION TO DISMISS
13
                                                               FILED BY MEDGUARD
14     LIFEWATCH INC., et. al.                                 ALERT INC. AND
15                                                             LIFEWATCH INC.
              Defendants.
16
                                                               Date: January 6, 2020
17

18

19

20
                                                               No Oral Argument unless
21
                                                               requested by the Court
22

23                                            DECLARATION
24
         I, Kenneth J. Moser, state the following to be true and correct under penalty of
25

26    perjury of the laws of the United States:
27

28



                                                         -1-
      ________________________________________________________________________________________________________

                                               Declaration of Moser
     Case 3:19-cv-00831-WQH-BLM Document 13-1 Filed 12/23/19 PageID.903 Page 2 of 5




1
             1.      I have personal knowledge of the following facts and if so requested, I
2     could and would competently testify hereto.
3
             2.      I have a long-standing set of telemarketing disputes between Moser
4

5     and the Defendants.
6
             3.      I began receiving calls from the Defendants in 2014.
7

8            4.       After receiving repeated telemarketing calls I began filing suit against
9
      the Defendants, first in small claims court and then filing this case for new calls
10
      made after those litigated in small claims.
11

12           5.      I have adjudicated, settled or obtained default against the Defendants
13
      in many of the small claims cases.
14

15           6.      This did not, however, persuade Defendants to stop calling. So, I filed
16
      this case on May 3, 2019 for the new calls.
17

18
             7.      Once this case was filed I then set out to try to serve the complaint.

19           8.      I waited for the summons, which was issued a few days later.
20
             9.      I began looking for out of state process servers in the Northeast where
21

22    Defendants reside.
23
             10.     However, I was travelling out of state with family during the month of
24

25    June which cut this short.
26
             11.     When I returned he began looking for process servers again.
27

28



                                                         -2-
      ________________________________________________________________________________________________________

                                               Declaration of Moser
     Case 3:19-cv-00831-WQH-BLM Document 13-1 Filed 12/23/19 PageID.904 Page 3 of 5




1
             12.     In late July and early August, I tried contacting numerous process
2     servers who could do the service.
3
             13.     After having numerous people promise to call me back, none of whom
4

5     did, I was finally able to reach a process server who assured me that that he could
6
      perform the service.
7

8            14.     His name was Andrew Esposito, of Connecticut Legal Process Service
9
      who claimed to be ex law enforcement.
10
             15.     After some back and forth communication, I emailed Mr. Esposito all
11

12    the paperwork to be served on August 26, 2019.
13
             16.     Mr. Esposito charged my American Express card the next day for
14

15    $130.94 for the initial service.
16
             17.     Mr. Esposito was to handle Connecticut service himself and arrange
17

18
      service for the other defendants in New York, which he assured me that he could

19    do.
20
             18.     After two weeks I started getting concerned and contacted Mr.
21

22    Esposito.
23
             19.     Mr. Esposito responded that he sent the documents to New York.
24

25           20.     Mr. Esposito asked for and received a second credit card authorization
26
      on September 12, 2019.
27

28



                                                         -3-
      ________________________________________________________________________________________________________

                                               Declaration of Moser
     Case 3:19-cv-00831-WQH-BLM Document 13-1 Filed 12/23/19 PageID.905 Page 4 of 5




1
              21.    Mr. Esposito then told me the Connecticut service was done and
2     would email me the proofs.
3
              22.    Mr. Esposito sent me an email on September 24, 2019 claiming the
4

5     proofs were attached, however, they were not.
6
              23.    Attached to this declaration as exhibit 1 is a true and correct copy of
7

8     my email correspondences with Mr. Esposito.
9
              24.    Mr. Esposito apologized the next day and said his secretary would
10
      resend them, but never did so.
11

12            25.    After this Mr. Esposito stopped returning phone calls, and I did some
13
      investigation on him online and found out he is apparently a con man who does
14

15    this to many people.
16
              26.    On September 27, 2019, I hired another firm, Direct Process Server
17

18
      LLC, that was able to serve all the documents on all Defendants on September 30,

19    2019.
20
              27.    This case was filed on May 3, 2019 two days before the beginning of
21

22    the statute of limitations on some of the calls.
23
              28.    I am not an attorney
24

25            29.    I live in California and the Defendants in this case are located in New
26
      York and Connecticut.
27

28



                                                         -4-
      ________________________________________________________________________________________________________

                                               Declaration of Moser
     Case 3:19-cv-00831-WQH-BLM Document 13-1 Filed 12/23/19 PageID.906 Page 5 of 5




1
             I declare under penalty of perjury under the laws of the State of California
2     and the United States of America that the foregoing is true and correct and that this
3
      document is executed by me in San Diego County, California.
4

5

6
      DATED: December 23, 2019
7

8                                                            __/s/ Kenneth J. Moser____________
                                                             By: Kenneth J. Moser
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         -5-
      ________________________________________________________________________________________________________

                                               Declaration of Moser
